WmsoN, Judge:
These appeals for reappraisement listed in schedule A herein, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiff herein and the Assistant Attorney General for the United States, defendant, subject to the approval of the Court:
1. The merchandise marked “A” and initialed GWL by Examiner George W. Lau consists of Sodium Perborate, exported from West Germany, which was appraised on the basis of foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938.
*4482. It is claimed that there is no foreign value as defined, supra, for such or similar merchandise, and that the merchandise should have been appraised on the basis of export value, as defined in section 402(d) of the Tariff Act of 1930, as amended, supra.
3. The merchandise and issues are the same in all material respects as the merchandise and issues in United, States v. Philipp Brothers Chemicals, Ine., A.R.D. 134 (decided June 13, 1901), wherein it was held that no foreign value as defined in section 402(c), supra, existed for such or similar merchandise, and that the proper basis of appraisement was export value, as defined in section 402(d), supra.
4. The record in United States v. Philipp Brothers Chemicals, Ino. A.R.D. 134, be incorporated in the record herein.
5. At the time of exportation of the merchandise marked “A” as aforesaid, the price at which such merchandise was freely offered for sale and sold to all purchasers in the principal market of West Germany, in the usual wholesale quantities for the various periods and applied to minimum shipments of 20 short tons (40,000 pounds), and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was the prices listed below for the period indicated:



6.The ocean freight and insurance
were as follows:



f. The unit values represent the export value for both Degussa and Kali-Chemie A.G. on all entries except Entry No. C-6403, date of entry 10/23/53. On Entry No. C-6403 Kalie-Chemie is not involved, only Degussa.
8. These appeals may be submitted on this stipulation.
*449On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved and that such values on the respective dates of exportation are as follows:



less ocean freight and insurance, as indicated in the stipulation of submission herein.
Judgment will be entered accordingly.